MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
This action was brought to quiet the title to a parcel of land described as the south 47 feet of lot- 3, in block 1 of. the Shaw addition to the city of Helena, Lewis and Clark county, and all that portion of lot 4, in the same block of said addition, lying between lot 3 and the north boundary line of the original *85Helena townsite, according to the McIntyre survey of said townsite.
The complaint contains the usual allegations of ownership, right of possession, etc., in plaintiff, and of an adverse claim by the defendants, which is declared to be without foundation, and concludes with a prayer for a decree quieting plaintiff’s title. The defendants deny that plaintiff is the owner or entitled to the possession of any of the land in controversy. They deny any claim to, or interest in, lot 3, or any portion thereof. They deny that there is any such lot in block 1 as that designated as lot 4 in the plat of the Shaw addition, or that the plaintiff or his predecessors in interest ever owned, or claimed to own, any such lot or parcel of ground prior to the platting of said addition. They allege that at the time the said addition was platted the predecessors of plaintiff wrongfully and unlawfully appropriated a certain alley or roadway, which had theretofore been dedicated for such use by the owners thereof and for many years had been used and enjoyed as such by the public, and included the same in said plat as a part thereof designated as lot 4. They further allege that for more than twenty-five years prior to the bringing of this action the portion of lot 4 in controversy had been used generally by the public, and particularly by the defendants, as an alley or roadway, openly, continuously, uninterruptedly, exclusively and adversely to the claim or claims of all persons whomsoever, and particularly the plaintiff, and they plead and rely upon the statute of limitations (Code Civ. Proc., secs. 483, 484, 487-489, 490) applicable to actions for the recovery of lands. The answer concludes with a prayer that plaintiff be adjudged to have no title or interest in the strip alleged to be an alley or roadway, and that he be enjoined from asserting any claim thereto. The plaintiff by replication put in issue all these affirmative allegations.
The issues, thus framed, were submitted to a jury, which made special findings in favor of the defendants, except as to adverse use. Upon this issue the finding was for plaintiff. The latter finding the conrt set aside and found for defendants and *86directed judgment to be entered accordingly. The plaintiff has appealed from the judgment and an order denying a new trial.
The controversy of the parties is made clear by an inspection of the accompanying plat. The open space on the south margin



represents Lawrence street in the original townsite of Helena. The defendants own and occupy lots 2, 3, 4 and 5 of block 382. These lots were originally bounded on the north by the north boundary of the Helena townsite, as indicated on the plat, but now extend back to the line marked “Fence”; the defendants having each acquired title to the portion of the ground immediately north of his lot extending back to that line, and designated as lot 4. • "When and how this was effected is not of importance. It appears from the evidence, however, that there has been at some time since the establishment of the Helena townsite a difference of opinion as to the position of its north boundary; some of the surveyors placing it as marked, but the McIntyre survey putting it on the line marked “Fence.” The space to the south of the curved line marked “Wall” belongs to lots 6 and 7. These matters are referred to only for the purpose of making clear the condition of the boundaries as they now exist. The space to the east of .Harrison avenue, between the public school grounds and the fence line, is an open alley, about which there is no dispute. While the defendants contend that this alleyway extends on through the Shaw addition to its western boundary far beyond the alley running north and *87south, the controversy here is over the strip running from Harrison avenue west to this alley, as has heretofore been stated. This is about sixteen feet in width.
The plaintiff contends, first, that there is no substantial evidence tending to show a dedication of this strip of land by any predecessor of his, for that it does not appear that the predecessor by whom it was sought to ‘ show a dedication ever was the owner of it. Incidentally, he also contends that the court erred in admitting in evidence two deeds in the deraignment of his title, made by defendants, whereby it was sought to show a dedication by one of his predecessors, and tending to estop him. A second contention is that there is no substantial evidence tending to show such an adverse use by the public as to support the conclusion that the strip has become a public highway by prescription.
"We shall not undertake to determine whether the first contention should be sustained. We are inclined to the view that the court should have excluded the two deeds mentioned. This would have left the defendants with no substantial evidence tending to show that the plaintiff was estopped by a dedication by one of his predecessors. But even if we should reach the conclusion that the deeds should have been excluded, and that the other evidence in the record on this branch of the ease furnishes no substantial support for the finding of a dedication, we do not think we should disturb the finding of adverse use, for while the evidence on this issue is not entirely clear or as satisfactory as it might be, there is substantial foundation in it to support the finding that there was, for the full period of the statute, prior to 1895, a well-defined line of travel, by such portion of the public as had occasion to use it, over the strip from Harrison avenue to the point where it joins the north and south alley running through block 1, including the defendants who used it for the delivery of supplies to their respective residences. Some of the witnesses testified that the travel over the strip during the years from 1872 to 1895 was in a direct line due east and west with the alley to the east of Harrison avenue, and that *88at the time of the trial the evidences of it were still upon the ground, clearly marked, immediately north of the fence in rear of defendants’ property. They 'further testified that during the years up to 1895, when some excavation was made by the city along Harrison avenue, leaving a bank to the cast of' this strip that temporarily interrupted travel over it, this opening furnished the only line of travel toward the west in that locality. This evidence finds corroboration in the fact, which; is not controverted, that the strip to the east of Harrison avenue, and south of the public school grounds, is a public-highway and has always been used as such since the townsiteof Helena was first platted, and that the fence to the west of' lots 1, 2, and 3 has never inclosed the strip so as to prevent travel over it.
Further, the evidence tends strongly to show that the plaintiff'never at any time, until shortly prior to the bringing of this; action in 1904, attempted to obstruct this travel over or assert ownership of the strip. This evidence is controverted by the plaintiff, but we cannot say that the conclusion of the court is manifestly against the weight of the evidence as a whole. For this reason we do not think that this court should interfere with the finding of the district court. (Bordeaux v. Bordeaux, 32 Mont. 159, 80 Pac. 6; Finlen v. Heinze, 32 Mont. 354, 80 Pac. 918.) We are more disinclined to reach the contrary conclusion because of the condition of the record before us. It purports to contain all of the evidence, and it does, so far as; it is a transcript of the documents introduced and the statements of the witnesses. Yet, substantial portions of the statements of some -of the witnesses are unintelligible, for the reason that they repeatedly refer to points upon the maps and plats, introduced, by merely indicating them to the jury by the use-of the words “here,” “there,” etc., without identifying them, by marks or letters. Under these conditions, it is impossible-to understand the full purport of these statements, and to undertake to say that the trial court did or did not assign to them. *89proper force and significance would be to a large extent pure conjecture.
We agree with counsel that where, as in this case, it is sought to establish a public highway by prescription, without color of title, by proof of travel over it for the statutory period, the testimony must definitely show a use of the identical strip of land over which the right is claimed,» and that travel generally over an uninclosed lot or parcel of ground is not sufficient to establish any right. This rule has been recognized by this court (State v. Auchard, 22 Mont. 14, 55 Pac. 361; Montana Ore Pur. Co. v. Butte & Boston Con. C. & S. Min. Co., 25 Mont. 427, 65 Pac. 420), and is recognized by the courts generally (14 Cyc. 1156; Elliott on Roads and Streets, sec. 176). The evidence tends to show that a definite line of travel had been' used by the public over this strip in the rear of these lots from 1872 to 1895, and, though this was interrupted by the excavation along the line of Harrison avenue in the year 1895, there is no evidence in the record whatever that the plaintiff ever interfered with or questioned the right acquired by this use, until a short time before the bringing of this action, though he knew of the conditions and that the strip was regarded as a continuation of the alley on the east.
Counsel for plaintiff insists that the judgment and order should be reversed, because, construing the findings as a whole, the finding of adverse use in connection with the finding of the dedication, amounts to nothing more than a finding to the effect that the public had accepted the dedication of the land in question and had continued to use it in a public manner from the time of dedication up to 1895. In this we cannot agree with counsel. Conceding that the evidence upon which the finding of dedication was based was wholly immaterial and would not. justify such a finding, there is no basis for the assertion that, the evidence does not justify the finding of adverse use. Since the issue of adverse use was tried, and a definite finding made thereon, the correctness of this cannot be affected by the fact *90that the court made a finding upon incompetent evidence upon the subject of dedication.
It has been assumed by the parties that the sections of the statute upon which the defendants rely are available as a defense in this case. • We have not questioned this assumption, but assumed it to be correct. Whether or not it is we do not decide.
We are of opinion that the judgment and order should be affirmed, and it is so ordered.

Affirmed.

Mr. Justice Holloway, and the Honorable T. C. Bach, Judge of the first judicial district, sitting in place of Mr. Justice Smith, who is disqualified, concur.